Citation Nr: 0531262	
Decision Date: 11/21/05    Archive Date: 11/30/05	

DOCKET NO.  95-00 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for cirrhosis, jaundice, 
hepatitis, splenomegaly, and pancytopenia, with liver 
transplant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1959 to March 1963; 
from October 1963 to August 1966; and from September 1966 to 
March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Francisco, California.

In a signed statement, received in September 2003, the 
veteran indicated his desire to withdraw his appeal with 
respect to the issues of service connection for left ear  
hearing loss and loss of vision.  Accordingly, these issues 
are no longer in appellate status because the appeal has been 
withdrawn.


FINDING OF FACT

The veteran does not have cirrhosis of the liver, jaundice, 
hepatitis, splenomegaly, and pancytopenia, with liver 
transplant, that is related to active service.


CONCLUSION OF LAW

Cirrhosis of the liver, jaundice, hepatitis, splenomegaly, 
and pancytopenia, with liver transplant, was not incurred in 
or aggravated during active service and the service 
incurrence of cirrhosis of the liver may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

When a veteran served continuously for 90 days or more during 
a period of war or peacetime service after December 31, 1946, 
and cirrhosis of the liver becomes manifest to a degree of 10 
percent from one year of date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The record reflects that the veteran was first diagnosed with 
hepatitis B in September 1988.  He underwent a liver 
transplant in 1995.

The veteran has offered numerous statements as well as 
statements from his brother, sister, spouse, and daughter.  
He has testified at two personal hearings in September 1994 
and September 2003.  He has also submitted the certificate of 
death and a medical record relating to his mother as well as 
statements from private health care providers.  The veteran 
asserts that his hepatitis B must have been originally 
contracted during his active service with several possible 
sources.  One of the sources is a blood transfusion which was 
required as a result of a thigh laceration during his first 
period of active service.  He also asserts that he shared 
razors and toothbrushes with service personnel and 
participated in unprotected sexual activities.  He contends 
that he experienced yellow jaundice during each period of his 
active service.  See pages 6, 7, and 8 of the September 1994 
hearing transcript and page 7 of the September 2003 hearing 
transcript.

While the veteran has never contended that he participated in 
combat, the report of an August 1999 VA examination reflects 
that the veteran apparently reported that he was exposed to 
blood products during combat in the late 1960's.  None of the 
veteran's service personnel or medical records indicate that 
he participated in combat during any of his active service.  
The veteran has not otherwise contended.  Therefore, the 
Board concludes the preponderance of the evidence is against 
a finding that the veteran participated in any combat during 
his active service.

A December 1960 service medical record reflects that the 
veteran had a 1/2-inch laceration of the left thigh.  Four 
sutures were applied to close the wound.  The veteran 
received a Vaseline dressing and tetanus shot.  The service 
medical record does not indicate that the veteran received 
any blood transfusion or that he had experienced any 
significant loss of blood.  With consideration that the 
service medical record is very specific with respect to the 
details of the size of the wound, the number of sutures as 
well as the material used to suture, and the amount of 
tetanus vaccine given, the Board concludes that this record 
is complete with respect to the extent and nature of the 
thigh laceration the veteran sustained in December 1960, as 
well as complete with respect to all of the treatment 
provided the veteran in response to that laceration.  

To the extent that the veteran has offered his best attempt 
to recollect this event, which occurred several decades 
before, in offering statements and testimony indicating that 
he received a blood transfusion at that time, the Board 
concludes that the service medical record is of greater 
probative weight than the veteran's current best effort to 
recollect the event.  Therefore, the Board concludes that a 
preponderance of the evidence is against the finding that the 
veteran received a blood transfusion at the time of the 
laceration to this thigh during his first period of active 
service.

The veteran has also offered testimony and statements, 
including from his spouse, indicating that he experienced 
yellow jaundice during his active service.  See pages 6 and 7 
of the September 1994 hearing transcript and pages 2 and 7 of 
the September 2003 hearing transcript.  However, medical 
histories completed in conjunction with service examinations 
in September 1963, August 1966, September 1966, February 
1970, and March 1980, all reflect that the veteran reported 
that he did not have and had never had jaundice.  Here again, 
the Board concludes that the contemporaneous medical history, 
as completed by the veteran, are of greater probative weight 
than his current best efforts to recollect symptoms he may 
have experienced, and are of greater probative weight than 
the best efforts of others to recollect symptoms the veteran 
may have experienced.  Service medical records are silent for 
any complaint, finding, or treatment with respect to any 
jaundice.  The veteran has submitted a March 1969 service 
medical record indicating his belief that this could have 
been a hepatitis flareup.  The record reflects that the 
impression was viral syndrome and indicates no finding of 
jaundice.  Therefore, the Board concludes that a 
preponderance of the evidence is against a finding that the 
veteran ever experienced jaundice during his active service.

On the basis of the above analysis, the August 1999 VA 
examination will not be accorded any probative weight because 
the conclusion that the veteran was likely exposed to 
hepatitis B during his active service was based upon the 
inaccurate factual basis that he had been exposed to blood 
during combat and had received a blood transfusion, as well 
as being jaundiced during his active service.  See Reonal v. 
Brown, 5 Vet. App. 458 (1993).  A December 1999 addendum to 
the August 1999 VA examination reflects that the examination 
had the opportunity to review the veteran's claims file which 
has not been available at the time of the August 1999 
examination.  The examiner concluded that although not 
absolutely proven it would appear that the veteran was 
infected with hepatitis B before entering his active service.

Further, a May 2000 letter from J. Grassell, M.D., a private 
physician, reflects that the veteran's thigh wound during 
service, requiring transfusion, is a much more likely source 
of the hepatitis B infection than vertical transmission from 
his mother would have been.  This opinion will not be 
accorded any probative weight because it is based upon an 
inaccurate factual basis, being the belief that the veteran 
experienced a blood transfusion as a result of his thigh 
wound, which the Board has concluded did not occur.  See 
Reonal, supra.

Several medical records reflect that the veteran's mother, 
brother, and sister all had or have hepatitis B with the 
mother expiring secondary to a liver disorder as a result of 
hepatitis B.  However, the veteran has submitted statements 
from his brother, sister, and daughter, all indicating that 
they do not have hepatitis B and that the veteran's mother 
never had hepatitis B.  The veteran has submitted a 
certificate of death of his mother indicating that the 
immediate cause of death was liver failure, but not 
indicating whether she did or did not have hepatitis B.  

Therefore, the Board concludes that medical evidence which 
attributes the etiology of the veteran's hepatitis B to 
vertical infection from his mother is based upon a tenuous 
factual basis at best and likewise must be accorded little or 
no probative weight.  This would include February and March 
opinions by a VA physician as well as private treatment 
records.  

A February 1996 letter from E. B. Keeffe, M.D., a private 
physician, indicates that the veteran was found to have 
chronic hepatitis B with cirrhosis in 1988.  It reflects that 
a person who is infected with hepatitis B develops cirrhosis 
and liver failure anywhere from 10 to 30 years after the time 
of infection.  Dr. Keeffe estimated that the veteran had 
hepatitis B virus infection for that period of time.  
However, in an August 1993 hepatology consultation of the 
veteran Dr. Keeffe noted that the veteran was found to have 
chronic hepatitis B in 1988 after his mother died secondary 
to liver failure from chronic hepatitis B with cirrhosis.  
This consultation report indicates that the veteran had a 
brother who also had chronic hepatitis B, suggesting the 
possibility of vertical transmission.  

Therefore, the Board concludes that while, in February 1996, 
Dr. Keeffe set the time frame from time of infection to 
cirrhosis and liver failure from 10 to 30 years he was 
completely comfortable with a time of  transmission of the 
time of the veteran's birth, as reflected in his August 1994 
consultation report.  Further, 30 years prior to 1988 would 
have been prior to the veteran entering active service and, 
the veteran had three separate periods of active service 
during the 10- to 30-year time frame with gaps in between 
those periods.  On the basis of Dr. Keefe's vacillation in 
his expectation of time of infection from time of the 
veteran's birth to 10 to 30 years prior to the finding of 
chronic hepatitis B with cirrhosis in 1988, the Board will 
not accord his February 1996 conclusion any probative value 
because it represents, at best, sheer speculation with 
consideration of his August 1994 consultation report which 
reflects his belief that vertical transmission from the 
veteran's mother to the veteran would have been an 
appropriate time frame as well.

Lay statements and testimony purporting to provide a 
diagnosis of the veteran's disability at any particular time, 
or an etiology for any disability will not be accorded any 
probative weight because, as lay persons, they are not 
qualified to offer a medical diagnosis or medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran is presumed sound except for defects noted at 
service entrance.  None of his service entrance examinations 
note any pertinent defect.  There is no competent medical 
evidence indicating that the veteran has cirrhosis of the 
liver, jaundice, hepatitis, splenomegaly, pancytopenia, or 
liver transplant during his active service and a 
preponderance of the evidence is against a finding that he 
had any symptoms related thereto during his active service.  
On the basis of the above analysis there is no competent 
medical evidence which identifies the time of the veteran's 
infection with the hepatitis B virus.  Various risk factors 
are identified but not competent probative medical evidence 
specifically associates current disability with any specific 
incident.  In the absence of any competent medical evidence, 
which has been found to be of any probative weight, that 
associates the acquisition of the hepatitis B virus, 
cirrhosis of the liver, jaundice, splenomegaly, pancytopenia, 
or liver transplant with the veteran's active service and 
competent medical evidence which indicates that he did not 
have any of these during his active service, and no competent 
medical evidence indicating that he had cirrhosis of the 
liver within one year of discharge from active service, a 
preponderance of the evidence is against the veteran's claim 
for service connection for cirrhosis of the liver, jaundice, 
hepatitis, splenomegaly, and pancytopenia, with liver 
transplant.

Veterans Claims Assistance Act

VA has the duty to assist a veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 
38 C.F.R. § 3.159(b)(c).  

The United States Court of Veterans Appeals for Veterans' 
Claims (Court's) decision in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim for VA benefits.  In 
this case,  however, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed by the 
time the VCAA was enacted.  The Court acknowledged in 
Pelegrini, at 120, that where, as here, the § 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The Board finds that the veteran has been provided 
VCAA content complying notice and proper subsequent VA 
process.  The VCAA notice was provided to him via June 2001 
and March 2004 letters.

The Pelegrini court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1)  Inform a claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any  evidence in the claimant's 
possession that pertains to the claim.  18 Vet. App at 
120-121.

Although the initial June 2001 notice referred to hepatitis 
C, instead of hepatitis B, the content of the notices 
provided to the veteran has fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The March 2004 notice correctly identified 
hepatitis B.  The veteran has been advised to submit any 
evidence that he has that is relevant to his claims.  He has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  For these reasons, to decide the appeal would not 
be prejudicial error to the veteran.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of the claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case since 
each of the four content requirements of the VCAA notice have 
been fully satisfied, any error in not providing a notice 
prior to the initial adjudication is harmless error.  

With respect to the VA's duty to assist, service medical 
records, VA treatment records, private treatment records and 
VA examinations have all been obtained.  The veteran has been 
afforded two personal hearings at the RO.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would service no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefits flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefits flowing to the veteran are to be avoided).  
VA has satisfied its duty to inform and assist the veteran at 
every stage in this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  


ORDER

Service connection for cirrhosis of the liver, jaundice, 
hepatitis, splenomegaly, and pancytopenia, with liver 
transplant, is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


